Citation Nr: 1448053	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-31 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 30, 2013, and in excess of 50 percent thereafter.

2.  Entitlement to an effective date prior to December 30, 2013 for the grant of a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1989. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

A VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, dated October 1989, appointed Disabled American Veterans (DAV) as the Veteran's representative.  In a November 2011 statement, the Veteran revoked representation by DAV and indicated that he would represent himself.  Accordingly, the Veteran is proceeding unrepresented.  See 38 C.F.R. §14.631(f)(1) (2013).

The issues for entitlement to a TDIU and for an initial rating in excess of 30 percent for PTSD were previously remanded by the Board in August 2013 for further evidentiary development of requesting outstanding post-service VA treatment records, Social Security Administration (SSA) disability records, and to obtain a VA examination for the Veteran's PTSD disability.  These actions were accomplished.   

In a February 2014 rating decision, the RO granted a TDIU, effective December 30, 2013.  The February 2014 rating decision also granted a 50 percent disability rating for PTSD, effective December 30, 2013.  Although the RO granted a higher 50 percent disability rating for PTSD, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an effective date prior to December 30, 2013 for the grant of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's PTSD has been characterized by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, and mood, due to such symptoms as: sleep impairment, depression, anxiety, panic attacks, occasional suicidal ideation, poor impulse control, poor concentration, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.

2.  The Veteran's PTSD has not more nearly approximated total occupational and social impairment during the initial rating period on appeal.


CONCLUSION OF LAW

For the entire initial rating period on appeal, the criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 
The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely July 2011 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

Because this is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD, no additional notice is required.  The courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007). 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA treatment records, private treatment records, SSA disability records, and statements from the Veteran.  Moreover, the Veteran was afforded VA PTSD examinations in June 2010 and December 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinions and findings relating to the severity of the Veteran's PTSD obtained in this case are adequate, as the opinion is predicated on a full reading of the VA medical records in the claims file and the Veteran's statements.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,           1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.            See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).       At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.  For the reasons set forth in detail below, the Board finds that, for the entire initial rating period on appeal a rating of 50 percent , but no higher, is warranted.    

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  A rating of 10 percent is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130. 

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted if it is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent rating is warranted for PTSD if there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV).

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).



	(CONTINUED ON NEXT PAGE)



Analysis

As noted above, a February 2014 rating decision granted a 50 percent disability rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective December 30, 2013.  In a statement dated in April 2014, the Veteran asserted that a 50 percent rating was also warranted for the initial rating period prior to December 30, 2013.  For the reasons discussed in detail below, the Board finds that a 70 percent rating for the Veteran's PTSD is warranted for the entire initial rating period on appeal.  

The evidence includes an April 2010 private psychiatric evaluation from Dr. E.H.  During the evaluation, the Veteran reported symptoms of nightmares, flashbacks two to three times per week, and daily panic attacks, lasting fifteen to thirty minutes.  He also reported intrusive thoughts, hypervigilant behavior, avoidance of crowds, and an avoidant behavior toward friends and family.  The Veteran also stated that his recent memory was impaired and he was unable to remember what he read, would become lost when traveling, and misplaced things daily.  The Veteran also noted that he attempted suicide once by overdose while he was in Vietnam.  He reported having major trust issues, even with his three children.  He stated that he did not have a good relationship with his children and he did not feel that they were there for him.  The Veteran noted that he felt depressed 100 percent of the time with low energy and little interest in things.  He reported having crying spells 25 percent of the time and reported feeling helpless and suicidal much of the time.  Dr. E.H. noted that, because of his PTSD, the Veteran was severely compromised in his ability to sustain social and work relationships.  Therefore, Dr. E.H. considered the Veteran permanently and totally disabled and unemployable.  A GAF score of 35 was assigned, reflective of impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  

In a June 2010 psychiatric evaluation (submitted in conjunction with the Veteran's SSA disability claim), Dr. E.H. noted that the Veteran was experiencing nightmares once or twice a week.  Flashbacks were noted to occur twice a week, and panic attacks were no longer daily, but occurred two to three times per week.  The Veteran's tolerance level for people was noted to be "extremely low."  Suicidal ideations were noted to occur only occasionally.  Depression, anger, mood swings, racing thoughts, and crying spells were all noted as continuing symptoms of the Veteran's PTSD.  Dr. E.H. assigned a GAF score of 45, reflective of serious symptoms or any serious impairment in social, occupational or school functioning.

The Veteran was afforded a fee-basis (QTC) psychiatric examination in June 2010.  During the evaluation, the Veteran reported symptoms of irritability and nervousness and stated that he had difficulty getting along with co-workers at his previous job.  The Veteran reported symptoms of sleep impairment, nightmares, and panic attacks occurring less than once per week and consisting of shortness of breath.  He also reported a history of violent behavior and a history of suicide attempts, to include overdosing on pain pills while in Vietnam.  

Upon mental status examination, the June 2010 examiner noted that the Veteran's orientation, appearance, and behavior were appropriate.  Affect and mood showed anxiety, depressed mood, and impaired impulse control.  The impaired impulse control was noted to affect motivation and mood by being very irritable.  Communication, speech, and concentration were within normal limits.  There were signs of suspiciousness, but no report or a history of delusions.  Thought processes were appropriate and the Veteran was able to understand directions.  Judgment was not impaired and abstract thinking was normal.  Memory was also within normal limits.  Suicidal ideation were present approximately once a month.  The examiner further noted that the Veteran had "markedly" diminished interest in participating in leisure activities.  He had symptoms of increased arousal, sleep impairment, irritability, outburst of anger, hypervigilance, and exaggerated startle response.  The examiner noted that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior self-care and normal conversation.  A GAF score of 55 was assigned, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

Pursuant to his claim for SSA disability benefits, the Veteran was afforded a psychiatric evaluation by Dr. M.M. in April 2011.  During the SSA evaluation, the Veteran reported having trouble dealing with people.  He noted that his cousin was the only person that he could get along with.  The Veteran reported having been married three times, but was divorced and currently living alone.  Upon mental status examination, Dr. M.M. noted that the Veteran had good memory for recent and past events.  He was guarded and anxious with labile affect.  He had paranoia that was noted to affect his judgment.  He was not homicidal, suicidal, or psychotic.  He was chronically dysthymic, but with no hallucinations or delusions.  There was no flight of ideas or looseness of association noted, but the Veteran did experience flashbacks of Vietnam.  Concentration was poor.   Dr. M.M. then stated that the Veteran was more than competent to manage any benefits should he be found eligible to receive them.  He was certainly able to understand, retain, and follow instructions.  The Veteran could also sustain attention to perform simple repetitive tasks.  Dr. M.M. noted that, if the Veteran was to receive treatment, he would be better able to relate to others, including fellow workers and supervisors and would be able to tolerate stress and pressures of day to day work; however, the Veteran needed to first enroll himself in a VA program involving PTSD and depression in order to turn his life around.  Dr. M.M. diagnosed the Veteran with PTSD and depression and assigned a GAF score of 50, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.

Pursuant to the Board's August 2013 remand, the Veteran was afforded another VA examination in December 2013.  The examiner reviewed the claims file and specifically noted the VA treatment records and the psychiatric evaluations discussed above.  Symptoms were noted to include depressed mood, anxiety, chronic sleep impairment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, intrusive thoughts, markedly diminished interest and participation in significant activities, irritability and anger, hypervigilance, and problems with concentration.   Upon mental status examination, the Veteran was cooperative and speech was normal.  Mood was described as "sombersome," affect was neutral/bland and constricted with just an occasional spontaneous smile.  Thought process was logical, linear, and goal directed.  The Veteran denied paranoid ideations, delusions, or  auditory or visual hallucinations.  Insight and judgment were grossly intact.  The Veteran noted that he was not physically aggressive towards others, and denied threats to others.  Suicidal and homicidal ideations were also denied.  The examiner opined that the Veteran's PTSD caused occupation and social impairment with reduces reliability and productivity.

Post-service VA treatment records from October 2009 to February 2014 reflect continued treatment for the Veteran's PTSD.  GAF scores during this period of time have ranged from 55 to 60, reflecting moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See VA treatment records dated November 2009 (GAF scores of 55 and 56); December 2009 (GAF score of 57); September 2011 (GAF score of 60); November 2011 (GAF score of 60); March 2012 (GAF score of 58); April 2012 (GAF score of 57); and December 2013 (GAF score of 59).

Based upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, and mood.  
As discussed in detail above, the Veteran's PTSD has been found to manifest symptoms of sleep impairment, depression, anxiety, panic attacks, occasional suicidal ideation, poor impulse control (anger and irritability), poor concentration, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  The Board finds that these symptoms have been noted to cause deficiencies in areas of work, family relations, mood, and judgment.  

Specifically, as to deficiencies in work, the Veteran has been found to have difficulty in stressful situations, and has had difficulty getting along with co-workers and dealing with people.  See June 2010 QTC examination report and April 2011 SSA psychiatric evaluation.  As to deficiencies with family relations, the Veteran reported only getting along with his cousin, has had three divorces, and stated that he had a poor relationship with his three children.  See April 2010 evaluation from Dr. E.H. and April 2011 SSA psychiatric evaluation.  The Veteran's deficiencies in judgment and mood are demonstrated by his moderate to severe symptoms of depression, anxiety, irritability, anger, and occasional suicidal ideations.  See April 2010, June 2010, April 2011, and December 2013 psychiatric evaluations.

In addition, the Veteran's GAF scores have ranged from 35 to 60 during the entire initial rating period on appeal.  These GAF scores demonstrate moderate to severe PTSD symptoms or moderate to severe difficulties in social, occupational, or school functioning.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent disability evaluation for PTSD is warranted for the entire initial rating period on appeal.

The Board further finds that, for the entire initial rating period on appeal, the Veteran's PTSD does not more nearly approximate a 100 percent disability evaluation.  The Board finds that the weight of the lay and medical evidence shows that the Veteran's PTSD symptoms do not demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 
38 C.F.R. § 4.130. 
abilities and his physical abilities
In reaching this conclusion regarding the degree of occupational and social impairment, the Board has considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted herein.  The Veteran does suffer from disturbance of motivation and mood (depression and anxiety), panic attacks, and sleep impairment, but these symptoms are specifically contemplated in the 30 and 50 percent rating criteria.  The same is true with the Veteran's suicidal thoughts, impaired impulse control, impaired memory, and difficulty establishing and maintaining effective relationships, which are all symptoms contemplated under the 50 and 70 percent PTSD disability ratings.

The evidence also does not demonstrate that the Veteran's PTSD has resulted in gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives, or for the veteran's own occupation or name.  Although the Veteran has experienced suicidal thoughts, these have been noted to be occasional, and not persistent as contemplated under the 100 percent disability rating criteria.  Further, the Veteran has been found to have normal thought process and communication.  

For these reasons, the Board finds that the evidence of record, including the probative GAF scores in the record, do not demonstrate total occupational and social impairment.  Accordingly, the Board finds that a 70 percent rating for PTSD, but no higher, is warranted for the entire initial rating period on appeal.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's PTSD disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, and mood, due to such symptoms as sleep impairment, depression, anxiety, panic attacks, occasional suicidal thoughts, poor impulse control, poor concentration, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.
These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the probative GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

For the entire initial rating period on appeal, a rating of 70 percent, but no higher, for PTSD is granted.  


REMAND

In August 2013, the Board remanded the issue of entitlement to a TDIU.  In a subsequent February 2014 rating decision, the RO granted a TDIU, effective December 30, 2013.  In April 2014, the Veteran filed a notice of disagreement with the effective date assigned for the grant of a TDIU.  

The Court has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The RO has not issued a statement of the case addressing whether an earlier effective date for the grant of a TDIU is warranted.  As such, the Board finds that a remand is required.

The Board notes that the Veteran's April 2014 statement also expressed disagreement with the effective date assigned in the February 2014 rating decision in regard to the grant of a 50 percent disability rating for PTSD, effective December 30, 2013.  As the Board has granted a 70 percent PTSD rating for the entire initial rating period on appeal, the issue of an earlier effective date for the grant of a 50 percent rating is rendered moot. 
Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of the case addressing the issue of entitlement to an effective date prior to December 30, 2013 for the grant of a TDIU.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The RO/AMC should advise the Veteran that these issues will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


